Citation Nr: 1804364	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  02-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for nightmare disorder.

2. Entitlement to an effective date prior to September 17, 2009, for the grant of a 20 percent rating for residuals of excisional biopsy, granulomatous, buccal sulcus, right side of mouth.

3. Entitlement to service connection for pyloric obstruction, to include as secondary to nightmare disorder.

4. Entitlement to service connection for peptic ulcer disease, to include as secondary to nightmare disorder.

5. Entitlement to service connection for headaches, to include as secondary to nightmare disorder.

6. Entitlement to service connection for hypertension, to include as secondary to nightmare disorder.

7. Entitlement to service connection for a wrist disorder, to include as secondary to residuals of the dislocation of the MTP joint of the right thumb and/or residuals of the fracture of the base of the MCP joint of the right little finger.

8. Entitlement to service connection for an ankle disorder.

9. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2001, January 2011, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and Waco, Texas.  The Veteran's claims file is now in the jurisdiction of the Milwaukee RO.

This appeal has a long procedural history that has been detailed in previous Board decisions.  It was most recently before the Board in June 2016, when it was decided in part and remanded in part.

In an August 2017 rating decision since issued, the RO granted an initial compensable 10 percent rating for inability to wear a partial prosthesis due to excisional biopsy.   Considering the procedural history of this claim, however, it was procedurally also a service connection issue.  In the rating decision, the Veteran was informed that this was a complete grant.  The Veteran has subsequently filed a NOD to this issue.  Carefully considering the procedural history of this issue, the Board finds that it is not currently in appellate status, although characterized as an rating issue; as noted it is essentially a service connection issue and the Veteran was notified of the characterization of the grant post-remand as a full grant..  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for pyloric obstruction, peptic ulcer disease, headaches, hypertension, and an ankle disorder, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire appellate period, the Veteran's nightmare disorder has been manifested by chronic sleep impairment, with occasional depressed mood.

2. Following the October 2009 Memorandum Decision affirming the February 2007 Board decision to deny a rating higher than 10 percent for residuals of excisional biopsy, granulomatous, buccal sulcus, right side of mouth, the Veteran first filed a new claim for increased disability compensation on September 17, 2009.

3. It is not factually ascertainable that the Veteran's service-connected residuals of excisional biopsy, granulomatous, buccal sulcus, right side of mouth increased in severity within one year of September 17, 2009.

4. The Veteran's wrist disorder was not manifested in service or within one year of service, and is not shown to be related to his service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for a nightmare disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9499-9410 (2017).

2. Entitlement to an effective date prior to September 17, 2009, for the grant of a 20 percent rating for residuals of excisional biopsy, granulomatous, buccal sulcus, right side of mouth is not warranted.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).

3. Service connection for a wrist disorder is not warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in the appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided VA examinations regarding his claims for an increased rating for a nightmare disorder and service connection for a wrist disorder, and the Board finds the examinations to be adequate upon which to adjudicate the merits of the appeals.  With respect to the earlier effective date claim, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Board notes that in its June 2016 Remand, it directed that the Veteran's Social Security Administration (SSA) records be obtained.  However, in January 2017, the SSA National Records Center stated that the records had been destroyed, and further efforts to obtain them would be futile.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating for Nightmare Disorder

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The RO has rated the Veteran's nightmare disorder as 30 percent under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R § 4.130, Diagnostic Code 9499-9410.  The General Rating Formula is as follows:

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

On March 2012 VA examination, the Veteran reported not sleeping well, waking frequently in the middle of the night, and experiencing nightmares "pretty frequently."  He denied therapy, counseling, or current medication.  He reported he did not get along with people very well, but said he had an "excellent" relationship with four of his seven children.  He described his mood as "reasonably upbeat," and said he enjoyed a variety of recreational and leisure activities.  He stated he worked as a layman preacher.  The examiner noted the Veteran had a nightmare disorder that caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

An August 2012 VA opinion noted that the Veteran's nightmares, while clinically distressing, did not cause significant impairment socially or occupationally.

On July 2015 VA examination, the Veteran reported a "great" relationship with his family, and stated his ministry job provided his social support.  He reported going to the mall to walk for leisure, but that his activities were limited by his health issues.  He described his symptoms as "having a lot of nightmares and being depressed a lot."  However, he later stated he "sometimes" felt down, and that the feeling occurred once or twice a week.  He reported he did not sleep well and had frequent headaches.  He specified that he had nightmares two or three times per week, which interfered with restful sleep.  He denied problems with motivation, feelings of hopelessness or helplessness; mania or psychosis, and thoughts of hurting himself or others.  He stated his appetite was "not too good," but noted no weight change.  The examiner opined the Veteran's nightmare disorder caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

On March 2017 VA examination, the Veteran continued to report positive and supportive family relationships, and stated he had company every day from neighbors and friends.  He noted he continued to work 5-10 hours a week as an associate pastor.  He reported sleeping from approximately 10:30 pm to 7:30 am, waking twice during the night most nights due to pain in his face and mouth and a need to use the restroom.  However, he stated he was typically able to return to sleep within 5-15 minutes.  He reported waking up "scared and sweating" following a nightmare once or twice a month, and generally being able to fall back asleep within 15-30 minutes.  The examiner noted no other clinically significant complaints other than chronic sleep impairment, which caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

On review of the record, the Board finds that the disability picture presented by the Veteran's nightmare disorder does not warrant a rating higher than the presently-assigned 30 percent rating.  See 38 C.F.R § 4.130, Diagnostic Code 9499-9410.  For the entire appellate period, the Veteran's nightmare disorder has been manifested by chronic sleep impairment, as well as one report of depressed mood.  The preponderance of the evidence does not show flattened affect, panic attacks more than once a week, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, or other symptoms reflective of a higher 50 percent rating.  To the contrary, the Veteran has consistently reported good relationships with family and friends and various activities, including his long-time role as an associate pastor.  In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the frequency, duration, and severity of the Veteran's symptoms and finds there is no distinct period during which a higher/staged rating is warranted.

Accordingly, the Board finds that entitlement an evaluation in excess of 30 percent for a nightmare disorder is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Effective Date of 20 Percent Rating for Biopsy Residuals

The Veteran is seeking entitlement to an effective date prior to September 17, 2009, for the grant of a 20 percent rating for residuals of excisional biopsy, granulomatous, buccal sulcus, right side of mouth.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date the claim was received.  38 U.S.C. § 5110; 38 C.F.R. § 3.400 (o)(2).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his/her representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157 (b); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.

A September 1995 rating decision granted service connection for residuals of excisional biopsy of granulomatous lesion of buccal sulcus, right side of mouth and assigned an initial noncompensable rating.  The October 2001 rating decision on appeal assigned a higher 10 percent rating effective March 29, 2001, the date of the Veteran's claim for a higher rating.  The Veteran appealed for a higher rating, and his claim was denied by the Board in February 2007.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims, which affirmed that portion of the Board's decision in an October 2008 Memorandum Decision.  The Veteran filed a new claim for an increased rating in September 2009.  The claim was denied in a July 2011 rating decision, but a higher 20 percent rating was granted in a December 2012 rating decision, effective September 17, 2009, the date of his claim for a higher rating.

Upon review of the record, the Board finds following the final October 2009 Court Decision affirming the February 2007 Board decision, the Veteran first filed a new claim for increased disability compensation on September 17, 2009.  No other statements or VA treatment records from the period under consideration indicate an increase in severity of his service- disability prior to then.  Notably, no evidence or submissions pertaining to his residuals of excisional biopsy, granulomatous, buccal sulcus, right side of mouth, were associated with the claims file in the interim between the last final decision and the claim for increase being received.

Accordingly, the Board is unable to assign an effective any earlier than September 17, 2009, under 38 C.F.R. § 3.400 (o)(2) because it only allows for an increased benefit to be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date.  38 C.F.R. § 3.400(o)(2).  There is no evidence the Veteran received medical treatment prior to that date that could be interpreted as an informal claim for increase.  The record in the year prior to September 17, 2009 does not contain statements or other competent evidence that supports a finding that an increase was factually ascertainable prior to September 17, 2009.  The effective date for the increased rating is therefore the date of claim, September 17, 2009.

In summary, because it is not shown the Veteran filed a formal or informal claim for increase prior to September 17, 2009, and the evidence does not make the pertinent increase in disability factually ascertainable in the year prior to that date, an effective date prior to that date is not warranted.

Service Connection for a Wrist Disorder

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303(b).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disability will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disability.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's non-service-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends he has a wrist disorder related to his service, to include his service-connected right thumb and right little finger disabilities.

A review of the Veteran's service records does not reflect any wrist problems, but does show treatment for various finger disabilities, including a September 1971 notation that the Veteran had a cast for three weeks for a right 5th metacarpal fracture.

On August 2015 VA examination, the examiner noted a diagnosis of osteoarthritis of both wrists based on August 2015 x-rays.  The examiner opined that bilateral degenerative joint disease of the wrists was less likely as not related to the military or the Veteran's reports of a 1971 altercation with military police, as there was nothing in his service records regarding his wrists, and because degenerative joint disease is due to the aging process.

A March 2017 VA opinion stated it was less likely than not that the bilateral wrist osteoarthritis diagnosed in August 2015 began during service or was related to service, to include a cast on the Veteran's right wrist in service, as the service records did not show treatment for a wrist condition, and he had a cast on his right forearm due to treatment for a hand condition.  The examiner opined that osteoarthritis of the bilateral wrists was less likely than not related to the Veteran's service-connected right hand condition, as the Veteran's right hand disabilities are not conditions of the carpal bones; therefore, they are unlikely to affect the wrist joint.  The examiner noted that arthritis and progression of the osteoarthritis is more likely related to the aging process, and that it was less likely permanently aggravated by the Veteran's service-connected right hand condition.

The Board finds that the evidence of record does not support a finding of service connection for a wrist disorder.

The Board finds the March 2017 VA opinion to be the most probative evidence of record regarding the relationship between the Veteran's bilateral wrist disorder and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history, including his in-service hand disabilities, and found that the Veteran's current bilateral wrist arthritis is not related to service, to include the service-connected right thumb and right little finger disabilities.  The examiner noted the Veteran's bilateral wrist arthritis was not diagnosed until the August 2015 VA examination, so many years after service.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing a bilateral wrist disorder to service or to service-connected disabilities.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide opinions as to the etiology of a bilateral wrist disorder.  Jandreau, 492 F.3d 1372.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a wrist disorder.  Accordingly, the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for a nightmare disorder is denied.

Entitlement to an effective date prior to September 17, 2009, for the grant of a 20 percent rating for residuals of excisional biopsy, granulomatous, buccal sulcus, right side of mouth, is denied.

Entitlement to service connection for a wrist disorder is denied.

REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

On August 2012 VA examination, the examiner stated a gastrointestinal condition and headaches were not identified while in service, so it was unlikely they were etiologically related to the Veteran's military service.  The Board notes these opinions are inadequate, as they are based on lack of an in-service diagnosis.  See 38 C.F.R. § 3.303 (d) (2017).  The September 2015 medical opinion obtained since then did not address direct service connection; therefore, new etiological opinions are needed with respect to the Veteran's claims for service connection for pyloric obstruction, peptic ulcer disease, and headaches.

Additionally, the Board notes that while the September 2015 and March 2017 VA examiners stated there was no causative link between hypertension and the Veteran's service-connected nightmare disorder, an opinion has not been provided regarding aggravation.  Therefore, another medical opinion should be obtained on remand.

The March 2017 VA opinion for the Veteran's claimed ankle disorder noted that an examination had not been provided for the Veteran's right ankle.  Therefore, an examination should be obtained on remand.

Finally, the Board notes again that the Veteran does not meet the schedular requirements for a TDIU.  However, this could change depending on the outcomes of his other claims being remanded for further development.  Therefore, the Board finds that the claim for a TDIU is inextricably intertwined with the other pending claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claim for a TDIU must be deferred pending the resolution (development and readjudication) of the pending claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the pyloric obstruction, peptic ulcer disease, headaches, hypertension, and ankle disorder on appeal.

2. After completing directive (1), the AOJ should return the claims file to the September 2015 VA examiner for addendum opinions regarding the regarding the nature, extent and etiology of the pyloric obstruction, peptic ulcer disease, and headaches.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has pyloric obstruction, peptic ulcer disease, and/or headaches related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has pyloric obstruction, peptic ulcer disease, and/or headaches, that is proximately due to his service-connected nightmare disorder?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has pyloric obstruction, peptic ulcer disease, and/or headaches, that has been aggravated by his service-connected nightmare disorder?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of an ankle disorder.  Based on the record, the examiner should provide a response to the following:

(a) Identify all diagnosed conditions of the left and right ankles.  (State if there are no diagnoses pertaining to either ankle).

(b) As to any/each diagnosed ankle disorder, is it at least as likely as not (a 50% or higher degree of probability) that the disability is related to service?  The rationale for this opinion must include some discussion of the Veteran's service records showing a left ankle injury.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


